Baldwin, J., delivered the opinion of the Court
Field, J., concurring.
The right of a party to enjoin a sale of his property for another’s debt is not denied, and is supported by several decisions of this Court. The appellant’s defence is, that no sale to the plaintiff, passing the title to the lots, has been shewn; but that the title still remains in Adams & Co. The ground of this claim is, that the Superior Court of San Francisco was a Municipal Court, and had no power to send its process to enforce its judgments beyond the limits of that city. Ho point is made as to the regularity of the judgment or proceedings under it.
In support of this position, the appellant relies upon the case of Meyer v. Kalkmann, (6 Cal. R., 590.,) and that case certainly seems to sustain him. But we do not think that the ruling in that case can be maintained.
It is not necessary to consider at any length the question— as to which some difference of opinion has been expressed— whether the act organizing the Superior Court of San Francisco was, in its general provisions, constitutional. This Court has put that question to rest on the doctrine of stare decisis. We think it might have been placed, if thought necessary, upon *295broader ground. Upon principle and authority, the constitutionality of that act, we suppose, might be safely rested. Beaubien v. Brinkenhoff, (2 Scam., 273;) Nugent v. The State, (18 Ala., 521;) Thomas v. The State, (5 How. Miss., 20;) Houston v. Royston, (7 How., 548,) are authorities for the position, and the able opinion of Chief Justice Sharkey, in the case last cited, fortifies it. But, assuming the premises of the opinion in Meyer v. Kalkmann, the conclusion, drawn from them by no means follows. It is not perceived, because the late "Superior Court was a Court of inferior, limited, and special jurisdiction,” that it “ must necessarily be confined to the municipal territory for which it was specially created, and the Legislature has no power to let its process run beyond its territory.” The act of the Legislature giving this power is clear; the authority to render the judgment conceded. How is it shewn that the mere remedy to enforce the judgment, by sending its process out of the city, is a clear, or any, violation of the Constitution ? What clause or article of the Constitution does the act contravene ? What inhibits the Legislature from giving a Probate Court, “ which is also a Court of limited and inferior jurisdiction,” a right to enforce or have its orders or its judgments enforced in any county of the State ? or what inhibits the Legislature from passing an act empowering the sheriff of one county to execute a warrant issued by a justice of the peace of a different county; or, to come nearer to this Court in the view taken of it in Meyer v. Kalkmann, wherein would it be unconstitutional for the Legislature to authorize the sheriff of Alameda to collect a fine imposed by the late recorder or Police Judge of San Francisco ? The Superior Court of San Francisco would be no less an inferior Court from the possession of the power to send its process out of the city. Its jurisdiction would not be enlarged by it. The prescribing of this mode, or any other mode, of enforcing its decree or exercising its powers, is merely a matter of remedy or practice which is left to the legislative direction. “ Jurisdiction is the power to hear and determine,” but after the determination of a matter over which the Court has this cognizance, it can not be contended, it seems to us, that a law fixing the mode by which effect is to be given to a lawful judgment, is not a mere subject of municipal regulation, which has nothing to do with a question of jurisdiction. No man can be deprived of his liberty or property except by due course of law, but what that course shall be, and after it is run, the mode of the taking, are, like the great mass of powers of government, left to the discretion of the Legislature. The Superior Court was not intended to be an inferior Court in respect to the mode of enforcing its process, hut in respect to the character of the subjects of its jurisdiction, and a subordinate relation to other tribunals.
The inferior Court, can not, it is true, act upon subjects or per*296sons beyond the limited sphere to which it is restricted; but after it has acted, the mere process by which it is to enforce its judgments, is within the scope of the legislative power.
It is not necessary to consider the title of the plaintiff under his tax deed, inasmuch as, resting alone upon the sheriff’s deed, we think the decree below should be affirmed.